¶19 Schultheis, J.
(dissenting) — Restitution ordered
after a criminal conviction must be based on easily ascertainable damages for loss of property and other expenses causally related to the offense. RCW 9.94A.753(3). “Evidence supporting restitution ‘is sufficient if it affords a reasonable basis for estimating loss and does not subject the trier of fact to mere speculation or conjecture.’ ” State v. Hughes, 154 Wn.2d 118, 154, 110 P.3d 192 (2005) (internal quotation marks omitted) (quoting State v. Fleming, 75 Wn. App. 270, 274-75, 877 P.2d 243 (1994)), overruled in part on other grounds by Washington v. Recuenco,_ U.S._, 126 S. Ct. 2546 (2006). On the basis of this record, I cannot agree with the majority that the evidence *893provides a reasonable basis for estimating the value of the stolen property in Joan Griffith’s possession. Consequently, I respectfully dissent.
¶20 At the restitution hearing, John Slaughter offered very little evidence regarding items Ms. Griffith brought to the coin company in a bag. He remembered gold scrap that he bought for around $96, the string of pearls that was eventually returned to Elaine and Robert Linscott, and a ring with a large diamond-like stone, although he never examined the ring himself. Other than those items, he could only describe the rest of what Ms. Griffith brought to the coin company as “stuff.” Report of Proceedings (RP) at 9, 15. The prosecutor specifically asked him if he would have remembered if Ms. Griffith brought in a “bag of gems,” and he answered “[p]robably, yes.” RP at 15. Yet he did not have that memory.
¶21 Ms. Linscott testified that based on “this record you have given me that we punched into the police report, it’s over $11,000 that she had on her person” when Ms. Griffith visited the coin company. RP at 7. When questioned further, Ms. Linscott clarified that she based that figure on statements in the record by Mr. Slaughter.
¶22 The only record before this court is the investigating officer’s affidavit of facts. In that affidavit, the officer states that Russ Slaughter can testify that Ms. Griffith brought in “several miscellaneous pieces of jewelry” sold to him for $96 and “a ring with a large diamond,” which he appraised at between $480 and $500. Clerk’s Papers at 30. Nothing other than the items bought for around $96 and the diamond ring is ever specifically described by any witness in the record or at the hearing. And the record does not indicate whether the items sold to the coin company for $96 were the same items recovered by Ms. Linscott from the coin company The record simply does not support with a preponderance of the evidence that Ms. Griffith was responsible for a loss valued at $11,500.
¶23 It should be noted that the trial court properly declined to impose restitution for the full value of the items *894stolen from the Linscotts. Because Ms. Griffith pleaded guilty to second degree possession of stolen property and did not agree to be responsible for the loss due to the burglary, the trial court was not authorized to impose restitution for loss that was not causally connected to possession alone. State v. Woods, 90 Wn. App. 904, 907, 953 P.2d 834 (1998). As stated in State v. Keigan C., 120 Wn. App. 604, 609, 86 P.3d 798 (2004), aff’d sub nom. State v. Hiett, 154 Wn.2d 560, 115 P.3d 274 (2005), “culpability for possession of stolen property does not necessarily include culpability for the stealing of the property. The actual thief is guilty of a different crime.”
¶24 The trial court attempted to limit restitution to those stolen items Ms. Griffith actually possessed and that were not recovered by the Linscotts. However, the evidence to support the identity of those items is so tenuous and speculative that it cannot support the restitution award. See State v. Kinneman, 155 Wn.2d 272, 285, 119 P.3d 350 (2005) (the statute precludes restitution for speculative loss); State v. Johnson, 69 Wn. App. 189, 192, 847 P.2d 960 (1993) (the phrase “other items belonging to” the victim does not describe the items stolen with enough specificity). In the absence of Ms. Griffith’s specific agreement to pay restitution for the entire amount of the Linscotts’ loss, she is responsible only for possession of stolen property that may be identified by a preponderance of the evidence. Kinneman, 155 Wn.2d at 285. Accordingly, I would vacate the order of restitution and remand to the trial court for determination of the loss that can be satisfactorily proved to be causally related to the offense committed by Ms. Griffith.